DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 12/18/2021 has been considered as to the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following words/phrases lack proper antecedent basis:
the first row (claim 9, line 2)
the second row (claim 10, line 2)
the third row (claim 11, line 2)
Clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (7,281,761).  With respect to claim 1, Brown discloses a vehicle seat arrangement comprising: a vehicle seat (34) arranged to be adjusted between a forward facing setup (see center seat in Figure 1a) and a rearward facing setup (see center seat in Figure 1b) and a seat back rotation axle (64), the vehicle seat comprising a seat back (38) and a seat cushion (36) wherein the seat back is rotatable around the seat back axle between a forward facing seat back set up and a rearward facing seat back set up, the seat cushion is arranged to be adjusted, via link elements (67), between a forward facing seat cushion setup and a rearward facing seat cushion setup, wherein the seat back and the seat cushion are arranged as two separate parts, and wherein the seat back rotation axle (64) is arranged to be displaceable horizontally, along track (58), between a first seat back rotation axle location in which the seat back is arranged in the forward facing seat back set up and a second seat back rotation axle location in which the seat back is arranged to the rearward facing seat back set up and the seat cushion is fixed in a location in both the forward facing and rearward facing seat back set up.   With respect to claim 3, the seat cushion in both the forward facing seat cushion set up and in the rearward facing set cushion set up is arranged a seat cushion angle, determined by link element (67), relative to a vehicle floor.  With respect to claim 4, the seat cushion in the forward facing seat cushion set up is arranged at a forward facing seat cushion angle relative to a vehicle floor and the seat cushion in the rearward facing seat cushion set up is arranged at a rearward facing seat cushion angle relative to the vehicle floor, wherein the seat cushion angles are set by respective forward (67) and rear (67) biasing elements.  With respect to claim 5, the seat back is symmetric in a width direction, the seat cushion is symmetric in a forward and rearward direction.  With respect to claim 7, the vehicle seat is a bench seat.  With respect to claim 7, the seat back rotation axle is arranged to be attached to the vehicle body, by way of guide elements (58).  With respect to claims 9-11, the vehicle seat is arranged in a first row of a vehicle, a second row of a vehicle and a third row of the vehicle (see Figure 2b and 2c).  With respect to claim 12, a vehicle (10) comprising the seat arrangement (20)(28)(30) according to claim 1. 

Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Vetere (US 2021/0009015); Jayasuriya (US 2015/0258955); Deimen (US 2014/0138991) and Tame (US 2003/0047974).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636